Title: From George Washington to John Francis Mercer, 24 November 1786
From: Washington, George
To: Mercer, John Francis

 

Sir,
Mount Vernon 24th Novr 1786.

Your servant having this moment put your letter of the 20th inst. into my hands, & appearing to be in great haste; I shall not detain him, especially as it is neither my wish nor intention to enter on the justification of my last to you.
The evidence, on which the charge of unfairness &ca was grounded, you have enclosed in Colo. Symm’s own hand writing—(the amount of the other bonds in his possession appeared to me to be very trifleing)—The propriety, or impropriety of this charge, after this transcript & information is given, you are to judge; & whether Combs’s bond is not among those assigned to Mr Colston. Hickmans, a considerable debt, must also have been under this predicament—or Colston’s application to me for a Deed was very improper.
I would fain hope that there is not a greater impropriety in my receiving interest on a bonded debt, which lay years without having any part of the principal on interest paid, than is to be found in others; especially when the very fund you assured me should be applied to the payment thereof, you are recovering with interest. But I will have done with this subject, & never more shall give you the trouble of hearing further observations of mine thereon. What rough expression of mine to you at Richmond has been industriously reported, is for me yet to learn. Your letter conveys the first most distant hint I have ever heard of the matter; I certainly ought therefore to stand acquitted of having any agency in the circulation of it, if I was so ungenteel as to have offered any.
I profess an entire ignorance of the real difference between military Certificates & specie; for never having had inclination or intention to deal in them, & rarely going from home, I have not been in the way of obtaining information on this subject. Nevertheless, I will take two thousand pounds of Virginia military Certificates at the price you offer, viz: four for one, so as to discharge five hundred pounds of my claim; & I will take 400 or more barrels of Indian Corn, provided a price is now fixed that I can obtain it at—& for your information I add that any quantity, I am told, may be had at 10/ Maryland Cury per barrel—Colo. Hooe thinks less.

If this price accords with your ideas, in order to ascertain the point decidedly, I will give it; but assure you at the same time that your disposing of it to any other & paying the amot in money to me, would be quite as agreeable to me. Your accommodation was all I had in view—my own Crop is, I presume, adequate to my consumption. With respect to the negroes, I conclude it is not in my power to answer your wishes—because it is as much against my own inclination as it can be against your’s, to hurt the feelings of those unhappy people by a separation of man and wife, or of families; because no others than such as I enumerated in my last will answer my purposes, & because the price exceeds what I supposed Negroes would sell for in ready money; for, in this as with Certificates, having had no intention to buy, I have made no enquiry into the price they sold at; but conceived that for ready money the best labouring negroes (which are the kind I wanted) might have been had for £60—£70—or at most £75. Upon the whole then, for the balance, I must take payment in the manner formerly mentioned by you at this place—unless you should think that young Bob (who has only a father without a wife) Tom the baker, Nessey & David, & James & Valentine (if of sufficient size to go to trades) could be separated without much uneasiness, & the prices of them, if not really the ready money prices, cou’d be abated.
Your reply to this letter soon would be satisfactory, for I have just hired a compleat Ditcher with a view of putting several hands under him, and wish to know my prospects for it. I am Sir &c.

G: Washington


P.S. I rece’d, enclosed in your letter, 2 half Joes, & 7 guineas—in part payment, I presume, of the 15 guineas lent you. G. W—n

